Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 15/962,777 entitled "HEALTH CARE MEDICAL CLAIMS COMPLETE PAYMENT SYSTEM FOR MULTIPLE PAYMENT PROCESSORS" with claim 1  pending.
Status of Claims
Claim 1 is hereby entered.
Claim 2 is cancelled.
Claim 1 is pending and has been examined.

Response to Amendment
The amendment filed September 15, 2021, has been entered. Claims 1 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed October 12, 2021. 

  Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 is directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“providing a complete payment” 
“complete payment financial interchange system operatively associated with…insurer's portion of funds and patient's portion of funds”
“payment interchange system electronically receiving … insurer's portion of funds, and patient's portion of funds, and to electronically transfer a single complete payment … the single complete payment including a discounted payment amount relative to a total amount”
“payment interchange system funding a patient reserve trust”
“the patient reserve trust operatively associated with funding and guaranteeing the patient portion of funds”
“electronically transferring a single complete payment”
“managing a collection of the patient portion of the funds”
“transferring the collected funds to the patient funding source”
“transferring funds from the patient reserve trust”
These limitations clearly relate to managing transactions/interactions between a customer (patient), insurer, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to obtain a credit plan or authorizing payment recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“one or more processors”, “processing systems”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Specification merely states, [0013] “a computer implemented method…using one or more processors” Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. The Specification merely states, [0013] “a computer implemented method…using one or more processors”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lefco ("SYSTEM AND METHOD FOR MANAGING PAYMENTS FOR HEALTH CARE SERVICES", U.S. Patent Number: US7769604 B1).
Regarding Claim 1, 
Lefco teaches,
 computer implemented method of providing a complete payment (Lefco [Col 1, Lines 14-15] The present invention relates generally to systems and methods for managing payments for health care services. / Lefco [Col 2, Lines 48-53] the payment services system 100 is implemented in a computer system 900 that comprises the individual computers systems of the entities 110-190 connected through a communication network 197, such as the Internet) 
of an adjudicated medical claim (Lefco [Col 1, Lines 49-54] Following repricing, the third party administrator adjudicates the bill in accordance with the terms of the applicable health care benefit plan. Adjudication includes a determination of the allocation of responsibility for payment of the bill as between the employer organization and the health care benefit plan participant.)
using a financial interchange system,
(Lefco [Col 4, Lines 49-53]   comprises the individual computers systems of the entities 110-190 connected through a communication network 197, such as the Internet
Lefco [Col 10, Lines 56-58] the operations described herein as being performed by entities 110-190 may in practice be performed by the computer systems )
 the complete payment including an insurer portion and an associated patient portion to a medical service provider
(Lefco  [Col 4, Lines 39-47]  the operations performed by payment services system 100 may also be performed by one or more of the health care providers... the payment services system 100 may be used in connection with other types of plans, including insured health benefit plans. 
Lefco [Col 10, Lines 63-67] health care provider computer systems 920 may have bill generation...to generate bills and track payment of the bills.
Lefco [Col 1, Lines 19-24] For example, health care providers may contract with multiple health care network provider organizations such as preferred provider organizations (PPOs), health management organizations (HMOs), managed care organizations, insurers, or point-of-service plan providers. 
Lefco [Col 1, Lines 38-40] The relationship between the network provider organization, the provider, the participant and the employer is defined by various agreements. )
 comprising: using one or more processors: (Lefco [Col 12, Lines 41-45] The embodiments of the present invention may be implemented using an existing computer processor, or by a special purpose computer processor incorporated for this or another purpose, or by a hardwired system.)
a) a complete payment financial interchange system operatively associated with a plurality of health insurance payment processing systems (Lefco [Col 3, Lines 27-36] In another exemplary embodiment, a system is configured to receive billing information from a plurality of different health care providers. The billing information relates to health care services provided to a participant. The system is further configured to combine the billing information from the plurality of different health care providers into a master bill to be sent to the participant. The master bill contains billing information for the plurality of different health care providers. / Lefco [Col 2, Lines 20-21] The receipt of bills from unknown entities, the receipt of multiple billing invoices from multiple providers)
electronically receiving an insurer's data, (Lefco [Col 10, Lines 47-55] In another exemplary embodiment, an identification card (e.g., a smart card or other credit card-sized device) which has patient information stored in a computer accessible medium is employed with the payment services system. The card may store information concerning patient care, insurance, health history, and so on. The card may be utilized in conjunction with the health care provider's data management system to streamline the process of transferring information between the participant and provider.)
the insurer's portion of funds (Lefco [Col 6, Lines 20-24] The payment services manager 160 coordinates payment of the claim through the financial institution 195, which serves as the trustee 180 and the treasury manager 190.  / Lefco [Col 4, Lines 27-30] be implemented by a financial institution 195 (e.g., an FDIC insured bank, insurance company, and so on).)
from the insurer's funding source 
(Lefco [Col 7, Lines 45-46]  In another exemplary embodiment, an insurance company provides trustee services
Lefco [Col 4, Lines 27-30] The trustee 180 and the treasury manager 190 may, for example, be implemented by a financial institution 195 (e.g., an FDIC insured bank, insurance company, and so on).
Lefco [Col 6, Lunes 21-23] The payment services manager 160 coordinates payment of the claim through the financial institution 195, which serves as the trustee 180 
Lefco [Col 7, Lines 17-20] The trustee 180 moves amounts to the disbursement account 440 to fund the employer portion 330 and participant portion 340 of the claim.
Lefco [Col 6, Line 27] a disbursement account 440)
and patient's portion of funds from a patient funding source distinct from the insurer's funding source 
(Lefco [Col 3, Lines 10-12] and a portion of the claim is payable by the participant.
Lefco [Col 6, Lines 20-26] notification of the billed charge to the employer organization 140... a plurality of accounts are used including an employer deposit account 410, an employer reserve account 420,
Lefco [Col 1, Lines 28-35] While participants are free to choose among the universe of providers, financial and other incentives are built into the applicable health care benefit plan for the participants to select participating providers. Access to the network provider organization may be supplied through their employer and/or other affiliation with an employer organization. For example, the participant may be a retiree or may be a dependent child of an employee.
Lefco [Col 8, Lines 19-22]  As indicated previously, the participant portion 340 of claims is initially paid using funds from the employer deposit account 420 for the respective employer 140 of that participant 110.
Examiner notes that a patient may also have his/her fees paid by their employer. )
associated with an adjudicated medical insurance claim for a medical service provider from one of the plurality of health insurance payment processing systems; (Lefco [Col 4, Lines 18-24] The payment services system 100 interfaces with a health care participant 110 (e.g., a patient)...to promptly issue payment to the health care providers 120 for health care services rendered to the health care participant 110. / Lefco [Col 1, Lines 49-54] Following repricing, the third party administrator adjudicates the bill in accordance with the terms of the applicable health care benefit plan. Adjudication includes a determination of the allocation of responsibility for payment of the bill as between the employer organization and the health care benefit plan participant.)
each of the health insurance payment processing systems configured to process medical claim payments to a plurality of medical service provider for a distinct group of insurers; (Lefco [Col 4, Lines 30-5154] “As will be appreciated, system 100 may include fewer or additional entities. For example, a network provider organization 150 may be included. Also, as will be appreciated, although various operations are described as being performed by different respective entities, the various operations may be performed by any combination of entities which each perform one or more of the operations described herein, and some operations may not be necessary and/or may be replaced with other operations in some embodiments. Also, although not shown as such, the operations performed by payment services system 100 may also be performed by one or more of the health care providers 120 and/or by one or more of the employer organizations 140. Additionally, although in the exemplary embodiment, the payment services system 100 is described in the context of self-funded health plans sponsored by employers, it will be appreciated that the payment services system 100 may be used in connection with other types of plans, including insured health benefit plans. In an exemplary embodiment, the payment services system 100 is implemented in a computer system 900 that comprises the individual computers systems of the entities 110-190 connected through a communication network 197, such as the Internet” / Lefco [Col 10, Lines 56-62] “As may be appreciated, the operations described herein as being performed by entities 110-190 may in practice be performed by the computer systems 910-990 associated with each of the respective entities 110-190. That is, each of the computer systems 910-990 may include program logic 915-995 configured to perform the operations described herein as being performed by entities 110-190.”)
 b) the complete financial payment interchange system  electronically transferring a single complete payment to the medical service provider, (Lefco [Col 4, Lines 18-24] The payment services system 100 interfaces with a health care participant 110 (e.g., a patient)...to promptly issue payment to the health care providers 120 for health care services rendered to the health care participant 110. /  Lefco [Col 1, Lines 49-54] Following repricing, the third party administrator adjudicates the bill in accordance with the terms of the applicable health care benefit plan. Adjudication includes a determination of the allocation of responsibility for payment of the bill as between the employer organization and the health care benefit plan participant./ Lefco [Col 6, Lines 55-58] Both the employer portion and the employee portion of the claim are remitted to the provider in a single combined payment through the payment services manager 160. )
 the single complete payment (Lefco [Col 6, Lines 55-58] Both the employer portion and the employee portion of the claim are remitted to the provider in a single combined payment through the payment services manager 160. / Lefco [Col 6, Lines 62-64]  Therefore, the provider 120 may receive both the employer portion 330 and participant portion 340 of the claim 320 in a single payment.)
 including a discounted payment amount relative to a total amount associated with the adjudicated medical insurance claim; (Lefco [Col 5, Lines 3-6]  At step 230, the third party administrator 170 may re-price and adjudicate the billable charge, e.g., by discounting the billable charge under a prior agreement with the health care provider 120.)
the total amount
(Lefco [Col 7, Lines 20-22]  For example, each week the payment services manager 160 may provide the trustee 180 with the total amount for the claims to be paid
Lefco [Col 11, Lines 55-58] The payment services manager 160 may notify (e.g., throughout the fiscal calendar) the trustee 180 of running totals on the employer reserve account 910 and the disbursement account 440.)
 including the insurer's portion of funds and the patient portion of funds;
(Lefco [Col 7, Lines 45-46]  In another exemplary embodiment, an insurance company provides trustee services
Lefco [Col 4, Lines 27-30] The trustee 180 and the treasury manager 190 may, for example, be implemented by a financial institution 195 (e.g., an FDIC insured bank, insurance company, and so on).
Lefco [Col 6, Lunes 21-23] The payment services manager 160 coordinates payment of the claim through the financial institution 195, which serves as the trustee 180 
Lefco [Col 7, Lines 17-20] The trustee 180 moves amounts to the disbursement account 440 to fund the employer portion 330 and participant portion 340 of the claim.)
  c) the complete payment financial interchange system funding a patient reserve trust to guarantee the patient's portion of the adjudicated medical insurance claim (Lefco [Col 5, Lines 46-49] employer organization 140 maintains an employer deposit account 410 and an employer reserve account 420 with the financial institution 195 that serves as the trustee 180 and the treasury manager 190. / Lefco [Col 6, Lines 45-53] The employer reserve account 420, which may also comprise separate respective sub-accounts for each employer, is used to receive and hold a reserve of funds for the payment of the participant portion 340 of claims from the health care providers 120. In an exemplary embodiment, the employer deposit account 420 holds a reserve amount of funds (e.g., two weeks worth of payments) which is used on an interim basis to pay the participant portion 340 of claims from the health care providers 120.)
transferred from the patient funding source
(Lefco [Col 6, Lines 20-26] notification of the billed charge to the employer organization 140... a plurality of accounts are used including an employer deposit account 410, an employer reserve account 420,
Lefco [Col 1, Lines 28-35] While participants are free to choose among the universe of providers, financial and other incentives are built into the applicable health care benefit plan for the participants to select participating providers. Access to the network provider organization may be supplied through their employer and/or other affiliation with an employer organization. For example, the participant may be a retiree or may be a dependent child of an employee.
Lefco [Col 8, Lines 19-22]  As indicated previously, the participant portion 340 of claims is initially paid using funds from the employer deposit account 420 for the respective employer 140 of that participant 110.
Lefco [Col 6, Lines 39-44]  the trustee 180 may notify the payment services manager 160 of the funds transfers received by employer organization and amount. The funds may be directly transferred into the claim payment account 430. Subsequently, these funds may be transferred to the disbursement account 440 for payment of the employer portion of the health care claims.
Examiner notes that a patient may have his/her fees paid by their employer. )
the patient reserve trust operatively associated with funding and guaranteeing the patient portion of funds associated with a plurality of adjudicated medical insurance claims processed by the plurality of health insurance payment processing systems. (Lefco [Col 4, Lines 28-30]  The trustee 180 and the treasury manager 190 may, for example, be implemented by a financial institution 195 (e.g., an FDIC insured bank, insurance company, and so on). / Lefco [Col 6, Lines 22-27]  The payment services manager 160 coordinates payment of the claim through the financial institution 195, which serves as the trustee 180 and the treasury manager 190. To this end, a plurality of accounts are used including an employer deposit account 410, an employer reserve account 420, a claim payment account 430, a disbursement account 440, and provider deposit accounts 450. / Lefco [Col 6, Lines 33-44]   the third party administrator 170 may notify each employer of the amount of claims to be funded for the upcoming week and may notify the trustee 180 of all expected wire transfers by employer and relevant amounts. Each employer organization 140 may then transfer funds into its respective claim payment account 430, and the trustee 180 may notify the payment services manager 160 of the funds transfers received by employer organization and amount. The funds may be directly transferred into the claim payment account 430. Subsequently, these funds may be transferred to the disbursement account 440 for payment of the employer portion of the health care claims. / Lefco [Col 7, Lines 18-20]    The trustee 180 moves amounts to the disbursement account 440 to fund the employer portion 330 and participant portion 340 of the claim.)
and d) after electronically transferring a single complete payment to the medical service provider, the complete payment financial interchange system managing a collection of the patient portion of the funds from the patient and electronically transferring the collected funds to the patient funding source, 
(Lefco [Col 12, Lines 7-13] The trustee 180 may deliver to the payment services manager 160 an electronic report of all amounts received in the lock box account. The trustee 180 and the payment services manager 160 may issue an electronic report of all debits and credits to each employer reserve account. 
Lefco [Col 10, Lines 4-8] The master bill 800 may include a summary of account activity listing all previous balances, payments and additional chargers and/or new patient responsibilities. 
Lefco [Col 8, Lines 19-22]  As indicated previously, the participant portion 340 of claims is initially paid using funds from the employer deposit account 420 for the respective employer 140 of that participant 110.
Lefco  [Col 7, Lines 27-30] The provider deposit account 450, or health care provider's account, receives payments from the payment services system 100.)
and the complete payment financial interchange system transferring funds from the patient reserve trust to the patient funding source if the collection of the patient portion of the funds from the patient is unsuccessful.
(Lefco  [Col 7, Line 65 - Col 8, Line 7] the trustee transfers a portion of the funds from claim payment account 430 to the payment services manager reserve account 610 and the payment services manager operating account 620 instead of to the disbursement account 440. In this way, the claim payment account 430 acts as a holding account. The payment services management fee compensates the payment services manager 160 for bearing the risk of loss undertaken by the payment services manager 160 with respect to the collection of delinquent payments from participants 110 of the participant portions 340 of the claims.)


Response to Remarks
Applicant's arguments filed on April 12, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Specifically, currently amended independent claim 1 recites " A computer implemented method of providing a complete payment of an adjudicated medical claim using a financial interchange system, the complete payment including an insurer portion and an associated patient portion to a medical service provider", as claimed. The use of a financial interchange system, as claimed, is not simply a method of organizing human activity covering a fundamental economic, commercial, or financial action as asserted in the last office action. As recited in step a), the claimed complete payment financial interchange system is operatively associated with a plurality of health insurance payment processing systems electronically receiving an insurer's data,... each of the health insurance payment processing systems configured to process medical claim payments to a plurality of medical service providers for a distinct group of insurers;" In other words, the claim recites a computer implemented method of using a financial interchange system to electronical transfer a single complete payment, as claimed, NOT simply organizing human activity.."
Examiner responds:
Applicant's arguments filed on April 12, 2022, have been fully considered but they are not persuasive.  
The Applicant’s present invention of   “using a financial interchange system (for) electronical transfer a single complete payment”  recites a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
may plausibly solve a business problem; but does not solve a technology problem. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm) in a well-understood, routine, and conventional manner. Covered by MPEP 2106.5(d).
 The Applicant’s claims do not require a particular machine, effect a physical transformation, or apply an abstract idea in some meaningful way beyond generally linking the use of the abstract idea to a computer environment.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices. Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. The Specification only requires [0013] “a computer implemented method…using one or more processors”

The Applicant states:
“complete payment financial interchange system ….(distinct from the insurer's funding source), . ..operatively associated with funding …. associated with a plurality of adjudicated medical insurance claims processed by the plurality of health insurance payment processing systems ….This process of using a complete payment interchange system to provide a complete payment to a medical service provide, including a patient's responsibility of the medical claim, for a plurality of health insurance payment processing systems provides an improvement over prior systems including the availability of multiple independent health payment processing systems, such as a third party administrator of insurance claims, to provide complete payments of an insured claim, including a patient's responsibility, to a medical service provider without any financial risk to the health payment processing systems, i.e. third party administrator..."
Examiner responds:
A plurality of interconnected payment systems is well-understood, routine, and conventional - MPEP 2106.05(d)
The issue solved by the Applicant’s invention is a business problem not a technology problem.  Computer are only used as a tool to automate a process that can be performed by humans.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d). The data conversion here is not converting a data format unique to certain machine into a standardized format.  The format of the data remains the same.
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
Therefore, the rejection under  35 USC § 101 remains.

 Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments required the application of no new/additional prior art. 
Examiner maintains that Lefco ("SYSTEM AND METHOD FOR MANAGING PAYMENTS FOR HEALTH CARE SERVICES", U.S. Patent Number: US7769604 B1) clearly anticipates all elements of the amended claims.  
The Applicant states:
“As asserted in the last response filed by the Applicant, Lefco et al. discloses a single health insurance payment processing system that provides a payment to a provider including a patient portion and an employer portion (Abstract) As italicized and bolded above, the currently claimed subject matter is distinguishable from Lefco et al. and includes the use of a complete payment financial interchange system operatively associated with providing a complete payment of an adjudicated medical claim including an insurer portion and an associated patient portion to a medical service provider, for a plurality of independent health insurance payment processing systems, such as third part administrators. In addition, the claimed financial interchange system includes a reserve trust to fund and guarantee the patient's portion of a claim, the trust being independent and distinct from the administrator and insurer."
Examiner responds:
Lefco discloses that multiple systems may be employed:
Lefco [Col 1, Lines 14-15] The present invention relates generally to systems and methods for managing payments for health care services.
Lefco [Col 4, Lines 48-51] In an exemplary embodiment, the payment services system 100 is implemented in a computer system 900 that comprises the individual computers systems of the entities 110-190 connected through a communication network 
Lefco [Col 10, Lines 38-42]  the health care providers 120, the employer organizations 140, the network provider organizations 150, the payment services manager 160, the third party administrator 170, the trustee 180, and the treasury manager 190 may each have respective computer systems 
Lefco [Col 10, Lines 56-59]  the operations described herein as being performed by entities 110-190 may in practice be performed by the computer systems 910-990 associated with each of the respective entities 110-190. 
Lefco [Col 11, Lines 31-33] various information may be communicated between the entities 110-190 using the computer systems 910-990. 
Therefore, the rejection under  35 USC § 102 remains.
Prior Art Cited But Not Applied



















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Davis (“MEDICAL CLAIMS PAYMENT SYSTEM WITH PAYMENT CONSOLIDATION FROM MULTIPLE EMPLOYER ACCOUNTS”, U.S. Publication Number: 2014/0088999 A1) proposes receiving payments for medical insurance claims and an explanation of the medical services of multiple medical service providers against which parts of the payment are to be applied and explanations of amounts due by individual patients.
Lash (“INTEGRATED HEALTH AND FINANCIAL BENEFITS SYSTEM AND METHOD”, U.S. Publication Number: 2012/0303379 A1) provides a medical shared savings unit that divides a savings fund between the insurer and the employer based on a medical savings plan model when the patient undergoes the medical procedure.
Koziol (“INSURANCE TRANSACTION SYSTEM AND METHOD”, U.S. Patent: 8566128 B2) proposes a  system and method of creating insurance with a switching device that limits the liability of the insurer.
Frank (“METHOD AND APPARATUS FOR HEALTHCARE FUNDING EXCHANGE”, U.S. Publication Number: 2010/0211416 A1) provides a Healthcare Funding Exchange ("HFX") is implemented as a business service domain of service components communicating with each other wherein the execution of a complete interaction with an external actor is effected by the combined performance of executions by the service components.

Conclusion










	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E./Examiner, Art Unit 3697

 /CHRISTINE M BEHNCKE/ Supervisory Patent Examiner, Art Unit 3697